DETAILED ACTION

Claims 1 and 5 have been cancelled.
Claims 2-4 and 6-8 are allowed.

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Temnit Afework, Reg. No. 58,202 on April 21, 2022 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Examiner and Applicant’s representative on April 22, 2022. 

IN THE CLAIMS:


The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:



	


1.	(CANCELLED) 

2.	(CURRENTLY AMENDED) 



wherein a Linux operating system is accessible to a user and the operating system of the mobile device is kept running in a screen of the mobile device normally with all the functionalities of the operating system of the mobile device.

3.	(CURRENTLY AMENDED) The system of , comprising:
enabling multiple desktop instances wherein multiple instances of Linux operating system distributions are packaged in respective virtual containers.

4.	(CURRENTLY AMENDED) The system of , wherein the operating systems’ access to each other's files and processes is restricted for security reasons.

5.	(CANCELLED) 

6.	(CURRENTLY AMENDED) 



wherein a Linux operating system is accessible to a user and the operating system of the mobile device is kept running in a screen of the mobile device normally with all functionalities of the operating system of the mobile device.

7.	(CURRENTLY AMENDED) The system of , comprising:
enabling multiple desktop instances wherein multiple instances of Linux operating system distributions are packaged in respective virtual containers.

8.	(CURRENTLY AMENDED) The system of , wherein the operating systems’ access to each other's files and processes is restricted for security reasons. 















--End--












Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 10-12, Reeves et al. (US 2012/0084798 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of  wherein a Linux operating system is accessible to a user and the operating system of the mobile device is kept running in a screen of the mobile device normally with all the functionalities of the operating system of the mobile device, as recited in such manners in each of independent claims 2 and 6. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 2-4 and 6-8  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193